
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.27


EMPLOYMENT AGREEMENT


        THIS EMPLOYM ENT AGREEMENT is effective as of October 1st , 2007
("Effective Date"), by and between Impac Mortgage Holdings, Inc., a Maryland
corporation ("Employer"), and Todd Taylor, an individual ("Employee").


RECITALS


        WHEREAS, Employee is knowledgeable of the business of Employer;

        WHEREAS, Employer believes that Employee is an integral part of its
management and currently is and will become more knowledgeable of the Business
of employer and any affiliates or related entities of Employer;

        WHEREAS, Employer proposes to employ Employee as the Senior Vice
President, Chief Accounting Officer ("C.A.O"), Impac Mortgage Holdings, Inc.;

        WHEREAS, Employee may possess extensive confidential information
concerning the Business, including confidential attorney-client communications;
and

        WHEREAS, Employee is willing to be employed by Employer and provide
services to Employer and any affiliates or related entities of Employer (as more
fully described in Exhibit A attached hereto) in his role as CAO for the
consolidated entities under the terms and conditions herein stated.


AGREEMENT


        NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, and for other good and valuable consideration, it is
hereby agreed by and between the parties hereto as follows:

1.     Employment, Services and Duties.

        1.1   Employer hereby employs Employee and Employee hereby accepts such
employment full-time (subject to those exceptions, if any, set forth below) as
Senior Vice President, Chief Accounting Officer ("CAO") of Employer to perform
the duties and functions set forth in Exhibit A attached hereto and to perform
such other duties or functions as are reasonably required or as may be
prescribed from time to time or as otherwise agreed. Employee shall render his
services by and subject to the instructions and under the direction of the Chief
Financial Officer ("CFO") and/or such persons as the Board may reasonably
designate.

        1.2   Employee acknowledges and agrees that Employee may be required by
Employer to devote a portion of his working time to perform functions for
Employer's affiliates, subsidiaries or related entities and that such services
are to be performed pursuant to and consistent with Employee's duties and
obligations under this Agreement.

        1.3   Employee will at all times faithfully, industriously and to the
best of his ability, experience and talents perform all of the duties required
of him pursuant to the terms of this Agreement. Employee will devote his full
business energies and abilities and all of his business time to the performance
of his duties hereunder and will not, without Employer's prior written consent,
render to others any service of any kind (whether or not for compensation) that
would interfere with the full performance of Employee's duties hereunder, and in
no event will engage in any activities that compete with the Business or that
could create a reasonably foreseeable conflict of interest or the appearance of
a reasonably foreseeable conflict of interest; provided that nothing contained
in this Section 1.3 shall preclude Employee from engaging in or managing
Employee's outside investments.

1

--------------------------------------------------------------------------------



2.     Term and Termination.

        2.1   The term of this Agreement shall be through October 1st, 2009,
unless extended by the mutual written agreement of Employer and Employee.

        2.2   Employee's employment shall terminate prior to the expiration of
the term set forth in Section 2.1 upon the happening of any of the following
events:

        (a)   Voluntary termination by Employee other than for Good Reason (as
defined below); provided that Employee shall be required to provide Employer
with at least 30 days prior written notice of such voluntary termination;

        (b)   Death of Employee;

        (c)   Employer may terminate Employee under this Agreement for "Cause"
if any of the following occurs (any determination of "Cause" as used in this
Agreement shall be made only by an affirmative majority vote of the Board of
Directors (not including Employee in the deliberations or vote on the same, if a
director) of Employer), "Cause" shall mean:

        (i)    Employee is convicted of (or pleads nolo contendere to) (A) a
crime of dishonesty or breach of trust, including such a crime involving either
the property of Employer (or any affiliate or related entity of Employer) or the
property entrusted to Employer (or any affiliate or related entity of Employer)
by its clients, including fraud, or embezzlement or other misappropriation of
funds belonging to Employer (or any affiliate or related entity of Employer) or
any of their respective clients, or (B) a felony leading to incarceration of
more than 90 days or the payment of a penalty or fine of $100,000 or more;

        (ii)   Employee materially and substantially fails to perform Employee's
job duties properly assigned to Employee after being provided 30 days prior
written notification by Employer setting forth those duties that are not being
performed by Employee; provided that Employee shall have a reasonable time to
correct any such failures to the extent that such failures are correctable and
Employer may not terminate Employee for "Cause" on the basis on any such failure
that is cured within a reasonable time.

        (iii)  Employee has engaged in willful misconduct or gross negligence in
connection with his service to Employer (or any affiliate or related entity of
Employer) that has caused or is causing material harm to Employer (or any
affiliate or related entity of Employer); or

        (iv)  Employee's material breach of any of the terms of this Agreement
or any other obligation that Employee owes to Employer (or any affiliate or
related entity of Employer), including a material breach of trust or fiduciary
duty or a material breach of any proprietary rights and inventions or
confidentiality agreement between Employer and Employee (or between Employee and
any affiliate or related entity of Employer)(as such agreements may be adopted
or amended from time to time by Employer and Employee).

        (d)   By mutual agreement between Employer and Employee;

        (e)   The date when Employee is declared legally incompetent under the
laws of the State of California, or if Employee has a mental or physical
condition that can reasonably be expected to prevent Employee from carrying out
his essential duties and obligations under this Agreement for a period of
greater than six months (any such condition an "Incapacitating Condition"),
notwithstanding Employer's reasonable accommodations (to the extent required by
law);

        (f)    Employer may terminate Employee under this Agreement at will (and
without Cause) upon written notice at any time. Unless otherwise provided in
such notice, such termination shall be effective immediately upon providing
written notice to Employee; or

2

--------------------------------------------------------------------------------



        (g)   Employee may terminate his employment under this Agreement for
Good Reason upon providing Employer at least 30 days prior written notice of
such termination stating the basis on which Employee has determined that he has
Good Reason to terminate his employment; provided that Employer shall have a
reasonable time after receiving such notice to cure any event that would
constitute Good Reason for Employee to terminate his employment (provided such
event is curable) and Employee may not terminate his employment for Good Reason
on the basis of any such event that is cured within a reasonable time. "Good
Reason" shall mean:

        (i)    the assignment to Employee of duties materially inconsistent
with, or a substantial reduction or alteration in, the authority, duties or
responsibilities of Employee as set forth in this Agreement or Exhibit A,
without Employee's prior written consent;

        (ii)   a material breach by Employer of this Agreement, including a
reduction by Employer of Employee's Base Salary, without Employee's prior
written consent;

        Good Reason does not include the expiration of the term of this
Agreement on October 1, 2009.

        2.3   Except as set forth in Section 4, in the event that Employee's
employment is terminated pursuant to Section 2.2(a), 2.2(b), 2.2(c), 2.2(d) or
2.2(e) herein, neither Employer nor Employee shall have any remaining duties or
obligations under this Agreement, except that Employer shall pay to Employee, or
his legal representatives, on the date of termination of employment (the
"Termination Date") or, with respect to reimbursement for expenses, as promptly
as practical after the Termination Date, the following:

        (a)   Such compensation as is due pursuant to Section 3.1 (a) prorated
through the Termination Date;

        (b)   Any expense reimbursements due and owing to Employee for
reasonable and necessary business and entertainment expenses of Employer
incurred by Employee prior to the Termination Date; and

        (c)   The dollar value of all accrued and unused paid time off,
including vacation time, that Employee is entitled to through the Termination
Date

        2.4   Except as set forth in Section 4, in the event that Employee's
employment is terminated pursuant to Section 2.2(f) or 2.2(g), neither Employer
nor Employee shall have any remaining duties or obligations under this
Agreement, except that Employer shall pay to Employee, or his representatives,
(i) the amounts set forth in Section 2.3 at the times set forth in Section 2.3
and (ii) the following (provided that payments for health insurance coverage
shall be made to an insurance provider), subject to Employee signing and
delivering to Employer the Waiver and Release Agreement required pursuant to
Section 2.6:

        (a)   An additional 12 month's worth of Base Salary to be paid
proportionally over the 12 month period of time after Employee signs and
delivers to Employer the Waiver and Release Agreement required pursuant to
Section 2.6; and

        (b)   Premiums for continuation of Employee's health insurance benefit;
under Employer's group health insurance plan, for the 12 month period succeeding
the Termination Date (with such health insurance coverage to be at a level and
quality equivalent to the health insurance coverage provided by Employer to
Employee immediately prior to the Termination Date, "Equivalent Coverage").
Employer agrees to transmit following the Termination Date a request (and to
join in such request) from Employee to Employer's then group health insurance
carrier seeking approval to maintain Employee's coverage for such period under
Employer's group plan as though Employee were still employed and without
reference to COBRA; provided that i) Employer makes no representation concerning
any future health insurance carrier's willingness to consent to such additional
coverage; ii) Employer undertakes no obligation to secure such consent. In the
event

3

--------------------------------------------------------------------------------






that such consent is not forthcoming, then Employee's continuation coverage
shall be subject to COBRA. Employer shall pay such premiums only so long as
(during said 12 month period) Employee remains eligible for such Equivalent
Coverage;

        (c)   The payments set forth in Sections 2.4 (a) and (b) above are
referred to herein collectively as the "Severance Payments" and each as a
"Severance Payment."

        2.5   Employee understands and agrees that he shall be exclusively
liable for the payment of all taxes that are due, if any, as a result of his
actual or constructive receipt of the Severance Payments provided for in this
Agreement, including, but not limited to, any taxes and/or penalties resulting
from a determination that any portion of the Severance Payments are taxable as
deferred compensation pursuant to Internal Revenue Code §409A and implementing
regulations. Employee agrees fully to indemnify and hold Company harmless for
payment of Employee's tax obligations or related penalties as may be required by
any federal, state or local taxing authority, at any time, as a result of the
actual or constructive receipt of the compensation provided for in this
Agreement.

        2.6   As a condition precedent of Employee or his estate receiving any
Severance Payment from Employer, whether in a lump sum payment or a string of
payments or in the form of payment of benefits, Employee or his estate shall, in
consideration for payment of such amount or benefit, sign and deliver to
Employer (against the execution and delivery of the same by the other parties
thereto) the form of Waiver and Release Agreement attached hereto as Exhibit B.
Such Waiver and Release Agreement will not be construed to include any release
of any indemnification rights Employee may have against Employer pursuant to
Employer's Articles of Incorporation or bylaws, any indemnification agreement or
California Labor Code Section 2800.

        2.7   This Agreement shall not be terminated by Employer merging with or
otherwise being acquired by another entity, whether or not Employer is the
surviving entity, or by Employer transferring of all or substantially all of its
assets (any such event, an "Acquisition").

        2.8   In the event of any Acquisition, the surviving entity or
transferee, as the case may be, shall be bound by and shall have the benefits of
this Agreement.

3.     Compensation.

        3.1   As the total consideration for Employee's services rendered
hereunder, Employee shall be entitled to the following during the period that
Employee is employed hereunder:

        (a)   A base salary of $242,891.22 per year ("Base Salary"), payable in
equal installments bi-weekly on those days when Employer normally pays its
employees.

        (b)   An Incentive Bonus in an amount up to 20% of annual base salary
paid quarterly based on mutually agreed Management By Objectives being achieved.
The bonus will be prorated if all MBOs are not attained, but not eligible if at
least 50% of the MBOs are obtained. The Quarterly Incentive Bonus will be paid,
if earned, within thirty (30) days of each calendar year quarter end.

        (c)   Employee will receive an automobile allowance of $500.00 per
month.

        (d)   Stock Options in Employer will be granted and may be exercised in
accordance with company guidelines. Currently, stock awards are done each year
in July.

        (e)   Employee shall accrue vacation time during the period he is
employed hereunder at the rate of 6.15 hours per bi-weekly pay period beginning
upon completion of 90 days of employment with Employer. Vacation accrual shall
be subject to any vacation benefit accrual cap established by Employer
(i.e., once the cap has been reached, further accrual shall cease until Employee
uses some or all of her accrued time to fall below the accrual cap). Employee
shall be eligible to take

4

--------------------------------------------------------------------------------






paid vacation after six (6) months of employment. Thereafter, the timing of
Employee's vacation shall be governed by Employer's usual policies applicable to
all employees;

        (f)    Employee is entitled to participate in any policies or plans
regarding benefits of employment, including pension, profit sharing, group
health, disability insurance and other employee welfare benefit plans now
existing or hereafter established to the extent that Employee is eligible under
the terms of such plans. Despite the foregoing, Employee is entitled to
participate in any such plan or program only if the executive officers of
Employer generally are eligible to participate in such plan or program. Employer
may, in its sole discretion and from time to time, establish additional senior
management benefit programs as it deems them appropriate. Employee understands
that any such plans may be modified or eliminated in Employer's sole discretion
in accordance with applicable law; and

        (g)   Such other benefits as the Board of Directors of Employer, in its
sole discretion, may from time to time provide.

        3.2   During the period that Employee is employed hereunder, Employer
shall reimburse Employee, under the company's expense reimbursement policy, for
reasonable and necessary business and entertainment expenses incurred by
Employee on behalf of Employer in connection with the performance of Employee's
duties hereunder.

        3.3   Employer will pay cost of living increase, at the time of the
Employee's annual review.

        3.4   Employer shall have the right to deduct from the compensation due
to Employee hereunder any and all sums required for social security and
withholding taxes and for any other federal, state, or local tax or charge which
may be in effect or hereafter enacted or required as a charge on the
compensation of Employee.

        3.5   Employer shall maintain Directors and Officers insurance, and such
coverage shall be substantially similar to coverage provided by Employer's
affiliates and related entities.

4.     Non-Competition.

        4.1   At all times during Employee's employment hereunder, and, if
Employee's employment is terminated pursuant to Section 2.2(f) or 2.2(g) during
the 12 month period of time after such termination (the "Post-Termination
Payment Period") and in consideration for any and all payments and benefits
provided to Employee pursuant to this Agreement during the Post-Termination
Payment Period, Employee shall not, directly or indirectly, engage or
participate in, prepare or set up, assist or have any interest in any person,
partnership, corporation, limited liability company, firm, association, or other
business organization, entity or enterprise (whether as an employee, officer,
director, member, agent, security holder, creditor, consultant or otherwise)
that engages in any activity in those geographic areas where Employer conducts
the Business, which activity is the same as, similar to, or directly competitive
with any activity engaged in by Employer (REIT, mortgage banking and wholesale
lending operations for sub prime and Alt-A residential loans or such other
business as Employer may engage in). Notwithstanding the foregoing, Employee may
elect at any point during the Post-Termination Payment Period to forego any
future remaining payments or benefits payable under Section 2.4, in which case
the limitations set forth in this Section 4.1 shall terminate at the time of
such election.

        4.2   Nothing contained in Section 4 shall be deemed to preclude
Employee from purchasing or owning, directly or beneficially, as a passive
investment, less than five percent of any class of publicly traded securities of
any entity so long as Employee does not actively participate in or control,
directly or indirectly, any investment or other decisions with respect to such
entity.

5

--------------------------------------------------------------------------------



5.     No Compensation from Related Entities.

        Without prior written approval from Employer's Board of Directors,
Employee shall not directly or indirectly receive compensation from any company
with whom Employer or any of its affiliates (as "affiliate" is defined in
Rule 405 promulgated under the Securities Act of 1933) has any financial,
business or affiliated relationship.

6.     Confidentiality; Non-Solicitation and Proprietary Rights.

        Concurrently with signing this Agreement, Employee and Employer will
sign a Proprietary Rights and Inventions Agreement in the form attached hereto
as Exhibit C (the "Proprietary Rights and Inventions Agreement").

7.     Copies of Agreement.

        Employee authorizes Employer to send a copy of the Proprietary Rights
and Inventions Agreement to any and all future employers which Employee may
have, and to any and all persons, firms, and corporations, with whom Employee
may become affiliated in a business or commercial enterprise, and to inform any
and all such employers, persons, firms or corporations that Employer intends to
exercise its legal rights should Employee breach the terms of the Proprietary
Rights and Inventions Agreement or should another party induce a breach of that
agreement on Employee's part.

8.     Severable Provisions.

        The provisions of this Agreement are severable and if any one or more
provisions is determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions, and any partially unenforceable provisions to
the extent enforceable, shall nevertheless be binding and enforceable.

9.     Arbitration.

        To the fullest extent allowed by law, any controversy, claim or dispute
between Employee and Employer (or any of its stockholders, directors, officers,
employees, affiliates, agents, successors or assigns) relating to or arising out
of Employee's employment or the cessation of that employment will be submitted
to final and binding arbitration in Orange County, California for determination
in accordance with the American Arbitration Association's ("AAA") National Rules
for the Resolution of Employment Disputes, as the exclusive remedy for such
controversy, claim or dispute. In any such arbitration, the parties may conduct
discovery to the same extent as would be permitted in a court of law. The
arbitrator shall issue a written decision, and shall have full authority to
award all remedies which would be available in court. The arbitrator shall be
required to determine all issues in accordance with existing case law and the
statutory laws of the State of California. Employer shall pay the arbitrator's
fees and any AAA administrative expenses. In the event Employee files a claim to
collect unpaid payments or benefits payable under Section 2.4, the prevailing
party shall be awarded reasonable attorneys' fees and costs. Any judgment upon
the award rendered by, the arbitrator(s) may be entered in any court having
jurisdiction thereof. Possible disputes covered by the above include unpaid
wages, breach of contract, torts, violation of public policy, discrimination,
harassment, or any other employment-related claims under laws including Title
VII of the Civil Rights Act of 1964, the Americans With Disabilities Act, the
Age Discrimination in Employment Act, the California Fair Employment and Housing
Act, the California Labor Code, and any other federal or state constitutional
provisions, statutes or laws relating to an employee's relationship with his
employer. However, claims for workers' compensation benefits and unemployment
insurance (or any other claims where mandatory arbitration is prohibited by law)
are not covered by this arbitration agreement, and such claims may be presented
to the appropriate court or government agency. BY AGREEING TO THIS MUTUAL AND
BINDING ARBITRATION PROVISION, BOTH EMPLOYEE AND EMPLOYER GIVE UP ALL

6

--------------------------------------------------------------------------------




RIGHTS TO TRIAL BY JURY. This arbitration policy is to be construed as broadly
as is permissible under relevant law. EMPLOYER AND EMPLOYEE HAVE READ THIS
SECTION 9 AND IRREVOCABLY AGREE TO ARBITRATE ANY DISPUTE IDENTIFIED ABOVE.


 
 
/s/ rjj

--------------------------------------------------------------------------------

Employer's Initials
 
/s/ trt

--------------------------------------------------------------------------------

Employee's Initials
 
 

10.   Injunctive Relief.

        The parties hereto agree that any breach or threatened breach of
Section 5 of this Agreement or the Proprietary Rights and Inventions Agreement
will cause substantial and irreparable damage to Employer in an amount and of a
character difficult to ascertain. Accordingly, to prevent any such breach or
threatened breach, and in addition to any other relief to which Employer may
otherwise be entitled, Employer will be entitled to immediate temporary,
preliminary and permanent injunctive relief through appropriate legal
proceedings in any arbitration, without proof of actual damages that have been
incurred or may be incurred by Employer with respect to such breach or
threatened breach. Employee expressly agrees that Employer will not be required
to post any bond or other security as a condition to obtaining any injunctive
relief pursuant to this Section 11, and Employee expressly waives any right to
the contrary. Employee agrees that this Section 11 is without prejudice to the
rights of the parties to compel arbitration pursuant to Section 10.

11.   Entire Agreement.

        This Agreement and the Exhibits attached hereto contain the entire
agreement of the parties relating to the subject matter hereof, and the parties
hereto have made no agreements, representations or warranties relating to the
subject matter of this Agreement that are not set forth otherwise herein or the
Exhibits attached hereto. This Agreement and its attachments supersede any and
all prior agreements, written or oral, with Employer relating to Employee's
employment with Employer and any other subject matter of this Agreement. Any
such prior agreements are hereby terminated and of no further effect and
Employee, by the execution hereof, agrees that any compensation provided for
under any such prior agreement is specifically superseded and replaced by the
provision of this Agreement; subject to the following (i) this Agreement is not
intended to supersede, cancel or replace any stock option or dividend equivalent
right payments that Employee may have or otherwise be entitled to receive. The
parties hereto agree that in no event shall an oral modification of this
Agreement be enforceable or valid.

12.   Governing Law.

        This Agreement is and shall be governed and construed in accordance with
the laws of the State of California, regardless of any laws on choice of law or
conflicts of law of any jurisdiction.

13.   Notice.

        All notices hereunder must be in writing and shall be sufficiently given
for all purposes hereunder if properly addressed and delivered personally by
documented overnight delivery service, by certified or registered mail, return
receipt requested, or by facsimile or other electronic transmission service at
the address or facsimile number, as the case may be, set forth below. Any notice
given personally or by documented overnight delivery service is effective upon
receipt. Any notice given by registered mail is effective upon receipt; to the
extent such receipt is confirmed by return receipt. Any notice given by
facsimile transmission is effective upon receipt, to the extent that receipt is
confirmed, either verbally or in writing by the recipient. Any notice which is
refused, unclaimed or undeliverable because of an

7

--------------------------------------------------------------------------------




act or omission of the party to be notified, if such notice was correctly
addressed to the party to be notified, shall be deemed communicated as of the
first date that said notice was refused, unclaimed or deemed undeliverable by
the postal authorities, or overnight delivery service.

If to Employer: Impac Mortgage Holdings, Inc.
19500 Jamboree Road, Building 2
Irvine, California 92612
Telephone: (949) 475-3600
Facsimile: (949) 475-3969
Attention: Ronald Morrison, Esq., General Counsel     If to Employee: Todd
Taylor

14.   Amendments and Waivers.

        This Agreement may not be amended, modified, superseded, canceled, or
any terms waived, except by written instrument signed by both parties, or in the
case of waiver, by the party to be charged.

15.   Successor and Assigns.

        This Agreement is not assignable by Employee, nor by Employer except to
an affiliated or successor entity. This Agreement is binding on the parties'
heirs, executors, administrators, other legal representatives, successors, and,
to the extent assignable, their assigns.

16.   Representations.

        The person executing this Agreement on behalf of Employer hereby
represents and warrants on behalf of himself and Employer that he is authorized
to represent and bind Employer. Employee specifically represents and warrants to
Employer that he is not now under any contractual or quasi-contractual
obligations that is inconsistent or in conflict with this Agreement or that
would prevent, limit or impair Employee's performance of his obligations under
this Agreement, (b) he has had the opportunity to be represented by legal
counsel of his choosing in preparing, negotiating, executing and delivering this
Agreement; and (c) fully understands the terms and provisions of this Agreement.

17.   Counterparts; Facsimile Signatures.

        This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original for all purposes. This Agreement may be
executed by a party's signature transmitted by facsimile ("fax"), and copies of
this Agreement executed and delivered by means of faxed signatures shall have
the same force and effect as copies hereof executed and delivered with original
signatures. All parties hereto may rely upon faxed signatures as if such
signatures were originals. Any party executing and delivering this Agreement by
fax shall promptly thereafter deliver a counterpart signature page of this
Agreement containing said party's original signature. All parties hereto agree
that a faxed signature page may be introduced into evidence in any proceeding
arising out of or related to this Agreement as if it were an original signature
page.

18.   Rules of Construction.

        This Agreement has been negotiated by the parties and is to be
interpreted according to its fair meaning as if the parties had prepared it
together and not strictly for or against any party. References in this Agreement
to "Sections" refer to Sections of this Agreement, unless the context expressly
indicates otherwise. References to "provisions" of this Agreement refer to the
terms, conditions, restrictions and promises contained in this Agreement.
References in this Agreement to laws and

8

--------------------------------------------------------------------------------




regulations refer to such laws and regulations as in effect on this date and to
the corresponding provisions, if any, of any successor law or regulation. At
each place in this Agreement where the context so requires, the masculine,
feminine or neuter gender includes the others and the singular or plural number
includes the other. Forms of the verb "including" mean "including without
limitation" unless the context expressly indicates otherwise. "Or" is inclusive
and includes "and" unless the context expressly indicates otherwise. The
introductory headings at the beginning of Sections of this Agreement are solely
for the convenience of the parties and do not affect any provision of this
Agreement.

        IN WITNESS WHEREOF, this Agreement is executed as of the day and year
first above written.

    "EMPLOYER"
    
 
Impac Mortgage Holdings, Inc., a Maryland corporation                  By:
/s/  RICHARD J. JOHNSON      

--------------------------------------------------------------------------------

      Name: Richard J. Johnson

--------------------------------------------------------------------------------

      Title: Executive Vice President, COO

--------------------------------------------------------------------------------


    
 
"EMPLOYEE"               By: /s/  TODD R. TAYLOR      

--------------------------------------------------------------------------------

      Name: Todd R. Taylor

--------------------------------------------------------------------------------

      Title: Senior Vice President, CAO

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------






EXHIBIT A

JOB DESCRIPTION AND RELATED ENTITIES


Senior Vice President, Chief Accounting Officer ("CAO"), Impac Mortgage
Holdings, Inc.

        Oversee the accounting and financial reporting of the Organization in
support of policies, goals and objectives established by the Board of Directors
of Employer, and the CEO, President and CFO of Impac Mortgage Holdings, Inc. For
purposes of this Exhibit A, "Organization" means Employer and any affiliates or
related entities of Employer for whom Employee is requested to provide services
pursuant to the Employment Agreement by and between Employer and Employee dated
as of October 1, 2007 (the "Agreement").

        Provide senior financial accounting oversight for the Organization and
assume responsibility for its development, growth and success. Participate in
financial management of Employer, either directly or through supervision of
others.

        Manage and supervise accounting and financial reporting staff members
that report to the CAO.

        Major Responsibilities include:

•Regularly report to the CEO, President and CFO of Impac Mortgage Holdings, Inc.
("IMH") and the Board of Directors of IMH on the monthly and quarterly financial
performance of the Company. Prepare books and records in accordance with
Generally Accepted Accounting Principals ("GAAP"). Review and explain budget
variances. Review financial records and make recommendations on financial
performance objectives of the Company. Review critical accounting policies and
critical transactions to ensure that the Company is employing the correct
accounting treatment for complicated transactions;

•Responsible for reviewing the Company's liquidity and credit facilities to
ensure that the Company maintains sufficient liquidity and credit facilities to
manage the growth of loan acquisitions and originations.;

•Responsible for managing and overseeing the daily operations of the Company's
internal audit department and their efforts to keep the Company SOX 404
compliant.

•Responsible for developing and maintaining Budgets and Monthly forecasts of
earnings and budget variances that include the calculation of taxable income.;
and

•Member of Employer's Executive Committee, Asset/Liability Committee ("ALCO"),
Disclosure Committee, IWLG Credit Committee, HR committee .

10

--------------------------------------------------------------------------------





        Employee acknowledges, understands and agrees that Employee will be
requested by Employer to devote some or all of Employee's time and effort during
the term of employment pursuant to the Agreement (and consistent with the above
job descriptions) to the businesses of Employer's affiliates or related entities
pursuant to certain agreements between and among Employer and such affiliates or
related entities. Such affiliates and related entities include, but are not
limited to, the following: Impac Mortgage Holdings, Inc., Impac Commercial
Capital Corporation., Impac Warehouse Lending Group, Inc., IMH Assets Corp.,
Impac Lending Group, Impac Secured Assets Corp., Impac Mortgage Acceptance
Corp., and Impac Foundation.

        Employee further understands and acknowledges that, pursuant to the
Agreement, Employee may be directed by Employer to provide services consistent
with the above job descriptions to additional real estate investment trusts or
other entities which Employer establishes or with which Employer affiliates or
becomes related and for which there exists an agreement with Employer or any of
the above entities to provide such services.

        Employee understands and acknowledges that Employee's obligations under
the Agreement, including Employee's duties under Section 4 thereof and the
Proprietary Rights and Inventions Agreement entered into pursuant to Section 6
thereof, shall apply and extend to Employee's knowledge of the business of
Employer's affiliates or related entities and any trade secret or other
confidential or proprietary information relating to same.

11

--------------------------------------------------------------------------------






EXHIBIT B

WAIVER AND RELEASE AGREEMENT


        For full and valuable consideration, including, but not limited to,
severance payments made and to be made by Impac Mortgage Holdings, Inc. and any
affiliate or related entity of Impac Mortgage Holdings, Inc. (collectively,
"Employer") to Todd Taylor ("Employee") pursuant to the Employment Agreement
between Employer and Employee dated as of October 1, 2007 (the "Employment
Agreement"), Employee, on the one part, and Employer on the other part, hereby
enter into this Waiver and Release Agreement ("Waiver"), and each agrees to
waive and release the other and, as the case may be, the other's stockholders,
directors, officers, employees, affiliates, agents, successors and assigns, if
any, from all known and unknown claims, agreements or complaints related to or
arising under Employee's employment with Employer, including, but not limited
to, any claim arising out of Employee's termination, any express or implied
agreement between Employee and Employer (other than each party's respective
rights and obligations under Sections 2.3, 2.4 and 4.1 of the Employment
Agreement, and the Proprietary Rights and Inventions Agreement), and any other
federal or state constitutional provisions, statutes or laws relating to an
employee's relationship with his employer, including, but not limited to, Title
VII of the Civil Rights Act of 1964, the Employee Retirement Income Security
Act, the Age Discrimination in Employment Act, the Americans With Disabilities
Act, the California Fair Employment and Housing Act, and the California Labor
Code.

        This Waiver shall not include a waiver of any of the following: (i) any
right to defense and/or indemnification that Employee may have under California
Labor Code section 2802, or under any defense and indemnification policy or
agreement; (ii) any claim for breach of any pension, 401k, deferred compensation
or stock option plan of Employer; or (iii) any claim that Employee may have
against any officer, director, employee, or agent of Employer or Guarantor for
defamation or intentional interference with prospective employment or business
advantage or (iv) any rights Employee may have as a shareholder of Employer.

        This Waiver includes a waiver of any rights the parties may have under
Section 1542 of the California Civil Code, which states:

        "A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by his must have materially affected his settlement with the
debtor."

        Employee's Waiver is conditioned upon Employer and Guarantor's
performance of all of their severance obligations pursuant to Sections 2.3 and
2.4 of the Employment Agreement. In the event that Employer materially breaches
its severance obligations under the Employment Agreement, then Employee shall be
entitled to pursue any claims as though this Waiver did not exist, and the
statute of limitations for any such claims shall be deemed to have been tolled
during the period from the date of Employee's termination through the date
Employer breached it obligations.

        Employer's Waiver is conditioned upon Employee's performance of all of
his obligations pursuant to Section 4.1 of the Employment Agreement. In the
event that Employee materially breaches his non-compete obligations under the
Employment Agreement, then Employer shall be entitled to pursue any claims as
though this Waiver did not exist, and the statute of limitations for any such
claims shall be deemed to have been tolled during the period from the date of
Employee's termination through the date Employee breached his obligations. The
parties to this Waiver each acknowledge that each may hereafter discover facts
different from or in addition to those now known or believed to be true with
respect to the claims, suits, rights, actions, complaints, agreements,
contracts, causes of action, and liabilities of any nature whatsoever that are
the subject of the above release, and the parties expressly agree that this
Waiver shall be and remain effective in all respects regardless of such
additional or different facts.

1

--------------------------------------------------------------------------------



        Employee is advised as follows: (i) Employee should consult an attorney
regarding this Waiver before executing it; (ii) Employee has 21 days in which to
consider this Waiver and whether Employee will enter into it; (iii) this Waiver
does not waive rights or claims that may arise after it is executed; and (iv) at
anytime within seven days after executing this Waiver, Employee may revoke this
Waiver. This Waiver shall not become effective or enforceable until the seven
day revocation period set forth herein has passed.

        Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Employment Agreement.

Dated:     

--------------------------------------------------------------------------------

            By: /s/  TODD R. TAYLOR      

--------------------------------------------------------------------------------

        Todd R. Taylor

--------------------------------------------------------------------------------

        Senior Vice President, CAO

--------------------------------------------------------------------------------

         
Dated:
    

--------------------------------------------------------------------------------


 
IMPAC MORTGAGE HOLDINGS, INC.                 By: /s/  RICHARD J. JOHNSON      

--------------------------------------------------------------------------------

      Print Name: Richard J. Johnson

--------------------------------------------------------------------------------

      Title: Executive Vice President, COO

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------






EXHIBIT C

PROPRIETARY RIGHTS AND INVENTIONS AGREEMENT


        In consideration of my employment by Impac Mortgage Holdings, Inc., a
Maryland corporation (the "Company"), and the compensation I receive from the
Company, I agree to certain restrictions placed by the Company on my use and
development of information and technology, as more fully set out below.

        1.    Proprietary Information.    I understand that the Company
possesses and will possess Proprietary Information which is important to its
business. For purposes of this Agreement, "Proprietary Information" is
information that was or will be developed, created, or discovered by or on
behalf of the Company or any of its affiliates or related entities, or which
became or will become known by, or was or is conveyed to the Company, which has
commercial value in the Company's business or the business of any of the
Company's affiliates or related entities, unless (i) the information is or
becomes publicly known through lawful means; (ii) the information was rightfully
in my possession or part of my general knowledge prior to my employment by the
Company as specifically identified and disclosed by me in Exhibit A attached
hereto; or (iii) the information is disclosed to me without confidential or
proprietary restriction by a third party who rightfully possesses the
information (without confidential or proprietary restriction) and who did not
learn of it directly from the Company or any of its affiliates or related
entities.

        Proprietary Information includes information (whether conveyed orally or
in writing) relating to (i) client/customer lists, vendor lists or other lists
or compilations containing client, customer or vendor information;
(ii) information about investment techniques or strategies, investment research
or analysis, business techniques or strategies, processes, costs, profits,
markets, marketing plans, forecasts, sales or commissions; (iii) plans for new
investment techniques and strategies; (iv) the compensation, performance and
terms of employment of other employees; (v) all other information that has been
or will be given to me in confidence by the Company (or any affiliate or related
entity of the Company); (vi) software in various stages of development, and any
designs, drawings, schematics, specifications, techniques, models, data, source
code, algorithms, object code, documentation, diagrams, flow charts, research
development, processes and procedures relating to any software; (vii) any
documents, books, papers, drawings, schematics, models, sketches, computer
programs, databases or other data, including electronic data recorded or
retrieved by any means, that contain any Proprietary Information; and (viii) any
information described above which the Company or any of its affiliates or
related entities obtains from another party and which the Company or any of its
affiliates or related entities treats as proprietary or designates as
Proprietary Information.

        2.    Company Materials.    I understand that the Company and its
affiliates and related entities possess or will possess "Company Materials"
which are important to their respective businesses. For purposes of this
Agreement, "Company Materials" are documents or other media or tangible items
that contain or embody Proprietary Information or any other information
concerning the business, operations or plans of the Company or any of its
affiliates or related entities, whether such documents have been prepared by me
or by others. "Company Materials" include charts, graphs, notebooks, customer
lists, computer software, media or printouts, sound recordings and other
printed, typewritten or handwritten documents, as well as financial models and
the like.

        3.    Intellectual Property.

        3.1   All Proprietary Information and all right, title and interest in
and to any patents, patent rights, copyrights, trademark rights, mask work
rights, trade secret rights, and all other intellectual and industrial property
and proprietary rights that currently exist or may exist in the future anywhere
in the world (collectively "Rights") in connection therewith shall be the sole
property of the Company or its affiliates or related entities, as the case may
be. I hereby assign to the Company any Rights I may have or acquire in such
Proprietary Information. At all times, both

1

--------------------------------------------------------------------------------



during my employment with the Company and after its termination, I will keep in
confidence and trust and will not use or disclose any Proprietary Information or
anything relating to it without the prior written consent of an officer of the
Company except as may be necessary and appropriate in the ordinary course of
performing my duties to the Company or as may be required by law or legal
procedure. The disclosure restrictions of this Agreement shall not apply to any
information that I can document is generally known to the public through no
fault of mine. Nothing contained herein will prohibit me from disclosing to
anyone the amount my wages.

        3.2   All Company Materials shall be the sole property of the Company. I
agree that during my employment with the Company, I will not remove any Company
Materials from the business premises of the Company or deliver any Company
Materials to any person or entity outside the Company, except as I am required
to do in connection with performing the duties of my employment. I further agree
that, immediately upon the termination of my employment by me or by the Company
for any reason, or for no reason, or during my employment if so requested by the
Company, I will return all Company Materials, apparatus, equipment and other
physical property, and any reproduction of such property, excepting only (i) my
personal copies of records relating to my compensation; (ii) my personal copies
of contact information and materials I had before I became an employee and
(ii) my copy of this Agreement.

        3.3   I agree that all "Inventions" (which term includes patentable or
non-patentable inventions, original works of authorship, derivative works, trade
secrets, trademarks, copyrights, service marks, discoveries, patents,
technology, algorithms, computer software, application programming interfaces,
protocols, formulas, compositions, ideas, designs, processes, techniques,
know-how, data and all improvements, rights and claims related to the
foregoing), which I make, conceive, reduce to practice or develop (in whole or
in part, either alone or jointly with others) during my employment, shall be the
sole property of the Company to the maximum extent permitted by Section 2870 of
the California Labor Code. I hereby assign, without further consideration, all
such Inventions to the Company (free and clear of all liens and encumbrances),
and the Company shall be the sole owner of all Rights in connection therewith.
No assignment in this Agreement shall extend to Inventions, the assignment of
which is prohibited by Labor Code Section 2870, which states:

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or his rights in an invention to his or
his employer shall not apply to an invention that the employee developed
entirely on his or his own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

1.Relate at the time of conception or reduction to practice of the invention to
the employer's business, or actual or demonstrably anticipated research or
development of the employer.

2.Result from any work performed by the employee for the employer.

        I acknowledge that all original works of authorship which are made by me
(in whole or in part, either alone or jointly with others) within the scope of
my employment and which are protect able by copyright are "works made for hire,"
as defined in the United States Copyright Act (17 USCA, Section 101). 1 will not
disclose Inventions covered by this Section 3.3 to any person outside the
Company, unless I am requested to do so by management personnel of the Company.

        3.4   I agree to disclose promptly to the Company all Inventions and
relevant records, which records will remain the sole property of the Company. I
further agree that all information and records pertaining to any idea, process,
trademark, service mark, invention, technology, computer program, original work
or authorship, design, formula, discovery, patent, or copyright that I do not
believe to be an Invention, but is conceived, developed, or reduced to practice
by me (in whole or

2

--------------------------------------------------------------------------------



in part, either alone or jointly with others) during my employment, shall be
promptly disclosed to the Company (such disclosure to be received in
confidence). I will also disclose to the Company all Inventions conceived,
reduced to practice, used, sold, exploited or developed by me (in whole or in
part, either alone or jointly with others) within one (1) year of the
termination of my employment with the Company ("Presumed Inventions"); such
disclosures shall be received by the Company in confidence, to the extent they
are not assigned to the Company in Section 3.3, and do not extend such
assignment. Because of the difficulty of establishing when any Presumed
Invention is first conceived or developed by me, or whether it results from
access to Proprietary Information or the Company's equipment, facilities, and
data, I agree that all Presumed Inventions and all Rights associated therewith
shall be presumed to be Inventions subject to assignment under Section 3.3. I
can rebut this presumption if I prove that a Presumed Invention is not an
Invention subject to assignment under Section 3.3.

        3.5   I agree to perform, during and after my employment, all acts
deemed necessary or desirable by the Company to permit and assist it, at the
Company's expense, in evidencing, perfecting, obtaining, maintaining, defending
and enforcing Rights or my assignment with respect to such Inventions in any and
all countries. Should the Company be unable to secure my signature on any
document necessary to apply for, prosecute, obtain, enforce or defend any Rights
relating to any assigned Invention, whether due to my mental or physical
incapacity or any other cause, I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents, as my agents and
attorneys-in-fact, with full power of substitution, to act for and in my behalf
and instead of me, to execute and file any documents and to do all other
lawfully permitted acts to further the above purposes with the same legal force
and effect as if executed by me.

        3.6   Any assignment of copyright hereunder (and any ownership of a
copyright as a work made for hire) includes all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as or referred
to as "moral rights" (collectively "Moral Rights"). To the extent such Moral
Rights cannot be assigned under applicable law and to the extent the following
is allowed by the laws in the various countries where Moral Rights exist, I
hereby waive such Moral Rights and consent to any action of the Company that
would violate such Moral Rights in the absence of such waiver and consent. I
will confirm any such waivers and consents from time to time as requested by the
Company.

        3.7   Attached hereto as Exhibit 1 is a complete list of all existing
Inventions to which I claim personal ownership of as of the date of this
Agreement and that I desire to specifically clarify are not subject to this
Agreement, and I acknowledge and agree that such list is complete. If no such
list is attached to this Agreement, I represent that I have no such Inventions
at the time of signing this Agreement.

        3.8   I understand that nothing in this Agreement is intended to expand
the scope of protection provided me by Sections 2870 through 2872 of the
California Labor Code.

        4.    Prior Actions and Knowledge.    I represent and warrant that from
the time of my first contact or communication with the Company, I have held in
strict confidence all Proprietary Information and have not (i) disclosed any
Proprietary Information or delivered any Company Materials to anyone outside of
the Company or any affiliate or related entity of the Company, or (ii) used,
copied, published, or summarized any Proprietary Information or removed any
Company Materials from the business premises of the Company, except to the
extent necessary to carry out my responsibilities as an employee of the Company.

        5.    Non-Solicitation of Employees.    I agree that for a period of
twelve months following the termination of my employment with the Company, I
will not, on behalf of myself or any other person or entity, solicit the
services of any person who was employed by the Company or any affiliate or
related entity of the Company on the date of my termination of employment.

3

--------------------------------------------------------------------------------



        6.    No Conflict with Obligations to Third Parties.    I represent that
my performance of all the terms of this Agreement will not breach any agreement
to keep in confidence proprietary or confidential information acquired by me in
confidence or in trust prior to my employment with the Company. I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith or in conflict with my employment with the Company.

        7.    Remedies.    I recognize that nothing in this Agreement is
intended to limit any remedy of the Company under the California Uniform Trade
Secrets Act. I recognize that my violation of this Agreement could cause the
Company irreparable harm, the amount of which may be extremely difficult to
estimate, making any remedy at law or in damages inadequate. Therefore, I agree
that the Company shall have the right to apply to any court of competent
jurisdiction for an order restraining any breach or threatened breach of this
Agreement and for any other relief the Company deems appropriate. This right
shall be in addition to any other remedy available to the Company.

        8.    Survival.    I agree that my obligations under Sections 3.1
through 3.6, 5 and 6 shall continue in effect after termination of my
employment, regardless of the reason or reasons for termination, and whether
such termination is voluntary or involuntary on my part, and that the Company is
entitled to communicate my obligations under this Agreement to any future
employer or potential employer of mine.

        9.    Controlling Law.    This Agreement is and shall be governed and
construed in accordance with the laws of the State of California, regardless of
any laws on choice of law or conflicts of law of any jurisdiction.

        10.    Severable Provisions.    The provisions of this Agreement are
severable and if any one or more provisions is determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions, and any
partially unenforceable provisions to the extent enforceable, shall nevertheless
be binding and enforceable.

        11.    Successors and Assigns.    This Agreement shall be effective as
of the date I execute this Agreement and shall be binding upon me, my heirs,
executors, assigns, and administrators and shall inure to the benefit of the
Company, its subsidiaries, successors and assigns.

        12.    Counterparts; Facsimile Signatures.    This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original for all purposes. This Agreement may be executed by a party's signature
transmitted by facsimile ("fax"), and copies of this Agreement executed and
delivered by means of faxed signatures shall have the same force and effect as
copies hereof executed and delivered with original signatures. All parties
hereto may rely upon faxed signatures as if such signatures were originals. Any
party executing and delivering this Agreement by fax shall promptly thereafter
deliver a counterpart signature page of this Agreement containing said party's
original signature. All parties hereto agree that a faxed signature page may be
introduced into evidence in any proceeding arising out of or related to this
Agreement as if it were an original signature page.

        13.    Rules of Construction.    This Agreement has been negotiated by
the parties and is to be interpreted according to its fair meaning as if the
parties had prepared it together and not strictly for or against any party.
References in this Agreement to "Sections" refer to Sections of this Agreement,
unless the context expressly indicates otherwise. References to "provisions" of
this Agreement refer to the terms, conditions, restrictions and promises
contained in this Agreement. References in this Agreement to laws and
regulations refer to such laws and regulations as in effect on this date and to
the corresponding provisions, if any, of any successor law or regulation. At
each place in this Agreement where the context so requires, the masculine,
feminine or neuter gender includes the others and the singular or plural number
includes the other. Forms of the verb "including" mean "including without
limitation" unless the context expressly indicates otherwise. "Or" is inclusive
and includes "and" unless the context expressly indicates otherwise. The
introductory headings at the beginning of Sections of this Agreement are solely
for the convenience of the parties and do not affect any provision of this
Agreement.

        14.    Amendments and Waivers.    This Agreement may not be amended,
modified, superseded, canceled, or any terms waived, except by written
instrument signed by both parties, or in the case of waiver, by the party to be
charged.

4

--------------------------------------------------------------------------------



        I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE
OBLIGATIONS WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR
REPRESENTATIONS HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT OTHER
THAN THE PROMISES AND REPRESENTATIONS EXPRESSLY STATED IN THIS AGREEMENT AND IN
THE EMPLOYMENT AGREEMENT ENTERED INTO BETWEEN ME AND THE COMPANY CONCURRENTLY
HEREWITH. I HAVE COMPLETELY NOTED ON EXHIBIT 1 TO THIS AGREEMENT ANY PROPRIETARY
INFORMATION AND INVENTIONS THAT I DESIRE TO EXCLUDE FROM THIS AGREEMENT.

Dated as of:   /s/  TODD R. TAYLOR      

--------------------------------------------------------------------------------

Todd R. Taylor
Accepted and Agreed to:
IMPAC MORTGAGE HOLDINGS, INC.,
a Maryland corporation
By:
/s/  RICHARD J. JOHNSON      

--------------------------------------------------------------------------------


 
 
Name:
Richard J. Johnson

--------------------------------------------------------------------------------


 
 
Title:
Executive Vice President, COO

--------------------------------------------------------------------------------


 
 

5

--------------------------------------------------------------------------------






EXHIBIT 1

EMPLOYEE'S DISCLOSURE


Gentlemen:

        1.    Except for the information and ideas listed below that rightfully
became part of my general knowledge prior to my first contact or communication
with the Company or any of its affiliates or related entities, I represent that
I am not in the possession of and have no knowledge of any information that can
be considered the Proprietary Information of Impac Mortgage Holdings, Inc., a
Maryland corporation (the "Company"), other than information disclosed by
Company or any of its affiliates or related entities during my employment
negotiations or my prior employment with the Company or any of its affiliates or
related entities, which I understand and agree is the Proprietary Information of
Company or its affiliates or related entities, as the case may be.

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

        2.    Except for the complete list of Inventions set forth below, I
represent that I (in whole or in part, either alone or jointly with others) have
not made, conceived, developed or first reduced to practice any Inventions
relevant to the subject matter of my employment with the Company prior to my
employment with the Company or any of its affiliates or related entities.

    

--------------------------------------------------------------------------------

  No Inventions    
    

--------------------------------------------------------------------------------


 
See below:
 
 
 
 


--------------------------------------------------------------------------------


    

--------------------------------------------------------------------------------


 
Additional sheets attached


 


 


--------------------------------------------------------------------------------

Todd Taylor


1

--------------------------------------------------------------------------------






AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT


        THIS AMENDMENT NO. 1 TO THE EMPLOYMENT AGREEMENT is made effective as of
February12, 2008 ("Effective Date"), by and between Impac Mortgage
Holdings, Inc., a Maryland corporation ("Employer"), and Todd R. Taylor, an
individual ("Employee") with reference to the following facts:


RECITALS


        WHEREAS, Employer and Employee entered into that certain Employment
Agreement (the "Employment Agreement") dated as of October 1, 2007;

        WHEREAS, Employer has requested and Employee has agreed to assume
additional duties and responsibilities as Employer's Interim Chief Financial
Officer;

        WHEREAS, Employee and Employer desire to amend the Employment Agreement;


AMENDMENT


        NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, and for other good and valuable consideration, it is
hereby agreed by and between the parties hereto as follows:

        Terms not defined herein shall have the respective meanings as set forth
in the Employment Agreement.

Amendment No. 1

        Section 1.1 shall be deleted in its entirety and replaced with the
following:

        1.1   Employer hereby employs Employee and Employee hereby accepts such
employment full-time (subject to those exceptions, if any, set forth below) on
an interim basis as Chief Financial Officer ("CFO") of Employer to perform the
duties and functions associated with the position of Chief Financial Officer,
including but not limited to the Job Duties set forth in Exhibit "A," and to
perform such other duties or functions as are reasonably required or as may be
prescribed from time to time or as otherwise agreed. Employee shall render his
services by and subject to the instructions and under the direction of the Chief
Executive Officer and/or such persons as the Board may reasonably designate. At
the sole discretion of the Board, Employee may be reassigned to the title and
duties previously held by Employee as Chief Accounting Officer ("CAO").

Amendment No. 2

        Section 3.1 (a) and (b) shall be deleted in their entirety and replaced
with the following:

        (a)   A base salary of $280,000.00 per year ("Base Salary"), payable in
equal installments semi-monthly on those days when Employer normally pays its
employees.

        (b)   An Incentive Bonus in an amount up to 50% of annual base salary
paid quarterly based on mutually agreed Management By Objectives being achieved.
The bonus will be prorated if all MBOs are not attained, but not eligible if at
least 50% of the MBOs are not obtained. The Quarterly Incentive Bonus will be
paid, if earned, within thirty (30) days of each calendar year quarter end.

1

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, this Amendment No. 1 is executed as of the day and
year first above written.

    "EMPLOYER"
 
 
Impac Mortgage Holdings, Inc., a Maryland corporation
 
 
By:
/s/  RON MORRISON      

--------------------------------------------------------------------------------

      Ron Morrison
General Counsel
 
 
"EMPLOYEE"
 
 
By:
/s/  TODD R. TAYLOR      

--------------------------------------------------------------------------------

      Todd R. Taylor
Interim Chief Financial Officer

2

--------------------------------------------------------------------------------




Exhibit A

Job Description


Responsible for planning, coordinating and directing the financial affairs,
including the accounting, treasury, financial planning, reporting, compliance,
analysis, and tax functions. Provide management and the Board with meaningful
and timely information regarding Employer's financial performance. Monitor
compliance with all applicable laws, rules, and regulations related to financial
information and financial performance of Employer, including tax compliance, and
implement and oversee programs designed to ensure such compliance. Implement and
maintain programs designed to ensure proper management of Employer's liquidity
position and that proper cost effective funding is available to meet Employer's
objectives. Recommend and implement asset/liability and tax strategies to
improve financial performance. Direct a financial planning process for both next
year budgeting and strategic planning purposes. Provide appropriate financial
analysis of investment, merger and acquisition alternatives and capital raising
efforts and alternatives. Act as liaison with the internal and external
auditors. Manage the staff of exempt and non-exempt employees. Perform
supervisory duties to include: hiring, corrective action, performance
appraisals, salary reviews, counseling, work scheduling, training, and
budgeting. Review and approve credit applications and extensions of additional
credit. Oversee and approve IT projects and allocation of resources and approval
of all IT related capital expenditures.

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.27



EMPLOYMENT AGREEMENT
RECITALS
AGREEMENT
EXHIBIT A JOB DESCRIPTION AND RELATED ENTITIES
EXHIBIT B WAIVER AND RELEASE AGREEMENT
EXHIBIT C PROPRIETARY RIGHTS AND INVENTIONS AGREEMENT
EXHIBIT 1 EMPLOYEE'S DISCLOSURE
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
RECITALS
AMENDMENT
Exhibit A Job Description
